                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 1 of 16

                             1   JOHN D. FREED (CA State Bar No. 261518)
                                 DAVIS WRIGHT TREMAINE LLP
                             2   505 Montgomery Street, Suite 800
                                 San Francisco, California 94111
                             3
                                 Telephone:     (415) 276-6500
                             4   Facsimile:     (415) 276-6599
                                 Email: jakefreed@dwt.com
                             5
                                 STEVEN E. KLEIN (OR State Bar No. 051165)
                             6   (pro hac vice forthcoming)
                                 DAVIS WRIGHT TREMAINE LLP
                             7
                                 1300 S.W. Fifth Avenue, Suite 2400
                             8   Portland, Oregon 97201-5610
                                 Telephone: (503) 241-2300
                             9   Facsimile: (503) 778-5299
                                 Email: stevenklein@dwt.com
                            10
                                 Attorneys for Plaintiff
                            11
DAVIS WRIGHT TREMAINE LLP




                                 BOILING CRAB FRANCHISE CO., LLC
                            12

                            13                                  IN THE UNITED STATES DISTRICT COURT
                            14                                       EASTERN DISTRICT OF CALIFORNIA

                            15                                               SACRAMENTO DIVISION

                            16

                            17   BOILING CRAB FRANCHISE CO., LLC,                         Case No.:
                            18                                      Plaintiff,
                                                                                          PLAINTIFF’S COMPLAINT
                            19            v.
                                                                                          JURY TRIAL DEMANDED
                            20   BOILING SEAFOOD CORPORATION
                                 D/B/A BOILING SEAFOOD RESTAURANT,
                            21
                                                                    Defendant.
                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                                      1
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 2 of 16

                             1            Plaintiff, Boiling Crab Franchise Co., LLC (“The Boiling Crab” or “Plaintiff”), for its

                             2   complaint against defendant Boiling Seafood Corporation d/b/a Boiling Seafood Restaurant

                             3   (“Defendant”), alleges as follows:

                             4                                                  PARTIES

                             5            1.        Boiling Crab Franchise Co., LLC is a limited liability company organized and

                             6   existing under the laws of the State of California, with its principal place of business located in

                             7   Garden Grove, California. The Boiling Crab operates a chain of restaurants under the trademark

                             8   THE BOILING CRAB®, which The Boiling Crab has used since at least as early as 2003, and

                             9   offers restaurant services and related products and services under the trademark THE BOILING

                            10   CRAB®.

                            11            2.        On information and belief, defendant Boiling Seafood Corporation d/b/a Boiling
DAVIS WRIGHT TREMAINE LLP




                            12   Seafood Restaurant is either a corporation or unincorporated association organized under the

                            13   laws of the State of California, with its principal place of business with an address of 1665 N.

                            14   Beale Rd., Marysville, CA 95901. On information and belief, Defendant was formed by Thahn

                            15   Chi Lam, an individual and resident of California who is a shareholder, director and CEO of

                            16   Defendant.

                            17                                               JURISDICTION

                            18            3.        The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331

                            19   (federal question jurisdiction), 28 U.S.C. § 1338(a) (jurisdiction over trademark actions), 28

                            20   U.S.C. § 1338(b) (unfair competition claim joined with a substantial and related claim under the

                            21   trademark laws), and 15 U.S.C. § 1121(a) because this action arises under the Lanham Act, 15

                            22   U.S.C. § 1051, et seq. The Court also has supplemental jurisdiction over the claims arising out of

                            23   state law pursuant to 28 U.S.C. §§ 1338(b) and 1367, because the state law claims arise out of

                            24   the same operative facts as the federal claims. This Court has personal jurisdiction over

                            25   Defendant because Defendant resides and does business in this district and jurisdiction. Personal

                            26   jurisdiction is also proper over Defendant because Defendant sells and offers for sale goods and

                            27   services, and otherwise conducts business, including the registration and use of the

                            28   <boilingseafood530.com> domain name, in California, including in this judicial district.

                                                                                     2
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 3 of 16

                             1                                                    VENUE

                             2            4.        Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) because, among

                             3   other reasons, Defendant resides and transacts business within this district and offers for sale in

                             4   this district goods and services in a manner that infringes The Boiling Crab’s trademark rights. In

                             5   addition, The Boiling Crab has suffered harm in this district and a substantial part of the events

                             6   or omissions giving rise to the claims asserted herein occurred in this district.

                             7                                      FACTS COMMON TO ALL CLAIMS

                             8          THE BOILING CRAB’S THE BOILING CRAB® CHAIN OF RESTAURANTS

                             9            5.        In 2004, The Boiling Crab, through its predecessor in interest, opened its first

                            10   restaurant under the trademark THE BOILING CRAB®, in California.

                            11            6.        Based on the huge popularity and success of The Boiling Crab’s THE BOILING
DAVIS WRIGHT TREMAINE LLP




                            12   CRAB® restaurants, The Boiling Crab has since expanded its chain of THE BOILING CRAB®

                            13   restaurants to include locations throughout the United States, including 15 THE BOILING

                            14   CRAB® restaurants in California and THE BOILING CRAB® restaurants in Houston, Texas;

                            15   Las Vegas, Nevada; Honolulu, Hawaii; and South Miami, Florida. The Boiling Crab is also

                            16   actively exploring further expansion of its chain of THE BOILING CRAB® restaurants to

                            17   additional locations throughout the United States and internationally. Photos showing

                            18   representative examples of the exterior signage used with The Boiling Crab’s THE BOILING

                            19   CRAB® restaurants are attached hereto as Exhibit A.

                            20            7.        The Boiling Crab’s THE BOILING CRAB® restaurants offer a unique selection

                            21   of Louisiana-style seafood, including blue crab, oysters, Dungeness crab, shrimp, and crawfish

                            22   seasoned with THE BOILING CRAB® restaurants’ distinctive blends of spices and seasonings.

                            23   Customers of THE BOILING CRAB® restaurants are also treated to a singularly enjoyable

                            24   dining experience that is characterized by the innovative food presentations, distinctive

                            25   restaurant decor, unique menus, and one-of-a-kind dining experience pioneered and provided by

                            26   The Boiling Crab’s THE BOILING CRAB® restaurants. Photos showing representative

                            27   examples of the interiors of The Boiling Crab’s THE BOILING CRAB® restaurants are attached

                            28   hereto as Exhibit B.

                                                                                      3
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 4 of 16

                             1            8.        Further contributing to The Boiling Crab’s distinctive appearance and appeal, The

                             2   Boiling Crab’s unique menus use a distinctive format, contain unique content, and are

                             3   distinctively printed. A true and correct copy of an example of THE BOILING CRAB®

                             4   restaurants’ unique menu used around the time that Defendant began using its infringing

                             5   trademark without authorization is attached hereto as Exhibit C.

                             6            9.        THE BOILING CRAB® chain of restaurants has become extremely well known

                             7   and respected among consumers, who have come to associate The Boiling Crab’s THE

                             8   BOILING CRAB® trademark with The Boiling Crab’s THE BOILING CRAB® restaurants and

                             9   the one-of-a-kind dining experience that The Boiling Crab pioneered and provides. The Boiling

                            10   Crab’s THE BOILING CRAB® restaurants have also received unsolicited attention from, and

                            11   positive recognition by, the media, which has further contributed to consumers’ widespread
DAVIS WRIGHT TREMAINE LLP




                            12   recognition of The Boiling Crab’s THE BOILING CRAB® restaurants.

                            13            10.       Additionally, The Boiling Crab has expended considerable time, effort, and

                            14   money promoting and advertising its chain of THE BOILING CRAB® restaurants, further

                            15   contributing to the recognition and success of THE BOILING CRAB® chain of restaurants.

                            16   Today, The Boiling Crab continues to promote and advertise its THE BOILING CRAB®

                            17   restaurants.

                            18            11.       The Boiling Crab has also used the trademark THE BOILING CRAB®

                            19   extensively on the internet and, as a result, The Boiling Crab’s THE BOILING CRAB®

                            20   trademark has developed a strong internet presence and recognition by consumers who use the

                            21   internet. The Boiling Crab is the registrant of various domain names incorporating, in whole or

                            22   in part, THE BOILING CRAB® trademark, including <theboilingcrab.com> and

                            23   <boilingcrab.com>. The Boiling Crab owns and operates a website at these domain names in

                            24   order to promote and provide consumers with information concerning The Boiling Crab’s chain

                            25   of THE BOILING CRAB® restaurants. The Boiling Crab’s website makes extensive use of THE

                            26   BOILING CRAB® trademark and embodies part of the unique look-and-feel of THE BOILING

                            27   CRAB® dining experience. A true and correct copy of the home page of The Boiling Crab’s

                            28   website at www.theboilingcrab.com is attached hereto as Exhibit D.

                                                                                    4
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 5 of 16

                             1            12.       In addition to owning and operating a THE BOILING CRAB® website at

                             2   www.theboilingcrab.com, The Boiling Crab also uses its trademark THE BOILING CRAB®

                             3   extensively on the internet through the popular social networking sites Facebook

                             4   (www.facebook.com/theboilingcrab), Twitter (twitter.com/theboilingcrab), YouTube

                             5   (www.youtube.com/user/OfficialBoilingCrab) and Instagram

                             6   (www.instagram.com/boilingcrab/), among others. In particular, The Boiling Crab maintains

                             7   these active social media accounts in order to further promote its THE BOILING CRAB®

                             8   trademark and to provide information about and promote its chain of THE BOILING CRAB®

                             9   restaurants.

                            10            13.       Through The Boiling Crab’s extensive use, marketing, branding, and promotion

                            11   of its THE BOILING CRAB® trademark and THE BOILING CRAB® chain of restaurants, its
DAVIS WRIGHT TREMAINE LLP




                            12   trademark THE BOILING CRAB® is recognized by consumers throughout the United States

                            13   and around the world, enjoying substantial recognition, goodwill, and association with THE

                            14   BOILING CRAB® restaurant chain. The public distinguishes The Boiling Crab’s goods and

                            15   services from those of others who offer the same or similar goods and services on the basis of its

                            16   trademark THE BOILING CRAB®.

                            17                     THE BOILING CRAB’S FEDERAL REGISTRATION OF ITS
                                                            THE BOILING CRAB TRADEMARKS
                            18
                                          14.       The Boiling Crab is the owner of the following United States Trademark
                            19
                                 Registrations for its THE BOILING CRAB® trademark:
                            20
                                                       Mark                     Registration No.         Goods & Services
                            21

                            22              THE BOILING CRAB                        3256219             Restaurant Services
                            23

                            24                                                      4174077             Restaurant Services
                            25

                            26                                                      4491054             Restaurant Services

                            27

                            28

                                                                                   5
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 6 of 16

                             1
                                                                                    5374534              Restaurant Services
                             2

                             3

                             4   True and correct copies of The Boiling Crab’s federal trademark registrations for these marks are

                             5   attached hereto as Exhibit E.

                             6            15.       The Boiling Crab’s federal registration Nos. 3256219 and 4174077 for its THE

                             7   BOILING CRAB® trademarks have become incontestable within the meaning of Section 15 of

                             8   the Lanham Act, 15 U.S.C. § 1065, and constitute conclusive evidence that the recited marks are

                             9   valid and that The Boiling Crab is entitled to exclusive use of the recited marks in commerce

                            10   throughout the United States for restaurant services and in connection with goods and services

                            11   related thereto.
DAVIS WRIGHT TREMAINE LLP




                            12            16.       The Boiling Crab’s federal registration Nos. 4491054 and 5374534 for its THE

                            13   BOILING CRAB® stylized (in red and blue) and THE BOILING CRAB® and design trademark

                            14   (in red and black) constitutes prima facie evidence that the recited marks qre valid and that The

                            15   Boiling Crab is entitled to exclusive use of the recited marks in commerce throughout the United

                            16   States for restaurant services and in connection with goods and services related thereto.

                            17                    DEFENDANT’S INFRINGEMENT OF THE BOILING CRAB’S
                                                  THE BOILING CRAB® TRADEMARKS AND TRADE DRESS
                            18
                                          17.       On information and belief, Defendant was formed for the purpose of operating a
                            19
                                 restaurant providing seafood using the identical concept pioneered and offered by The Boiling
                            20
                                 Crab’s THE BOILING CRAB® restaurants.
                            21
                                          18.       In or about May 2017, long after The Boiling Crab first began using its THE
                            22
                                 BOILING CRAB® trademarks, Defendant opened and began operating a restaurant in
                            23
                                 Marysville, California that imitates in material respects the name, trade dress and concept of The
                            24
                                 Boiling Crab’s THE BOILING CRAB® restaurant chain. Most blatantly, in a clear effort to
                            25
                                 confuse consumers into thinking that Defendant is somehow associated or affiliated with The
                            26
                                 Boiling Crab’s THE BOILING CRAB® chain of restaurants, Defendant closely imitated The
                            27
                                 Boiling Crab’s THE BOILING CRAB® trademark by calling Defendant’s restaurant “Boiling
                            28

                                                                                    6
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 7 of 16

                             1   Seafood” and “Boiling Seafood Restaurant” even though Defendant does not have any affiliation

                             2   with, or authorization from, The Boiling Crab.

                             3            19.       Defendants also adopted and began using with their knock-off restaurant various

                             4   “Boiling Seafood” logos that featured the words “Boiling Seafood” and “Restaurant” arranged

                             5   above and below, respectively, a red crab design.

                             6

                             7

                             8

                             9
                            10   Illustrative photos depicting Defendant’s use of the infringing “Boiling Seafood” marks and

                            11   logos (collectively, the “Infringing Marks”) are attached hereto as Exhibit F.
DAVIS WRIGHT TREMAINE LLP




                            12            20.       Defendant also adopted and began using with its knock-off restaurant a seafood

                            13   concept and menu that imitated The Boiling Crab’s distinctive concept and menu. True and

                            14   correct copies of pictures of Defendant’s menu showing the “Boiling Seafood” mark and logo

                            15   and showing a “Seafood by Pound” concept, seasoning, and spice level description are attached

                            16   hereto as Exhibit G.

                            17            21.       As can be seen by comparing the interior of Defendant’s “Boiling Seafood”

                            18   restaurant, illustrated in the photos attached hereto as Exhibit H, with the interiors of genuine

                            19   The Boiling Crab THE BOILING CRAB® restaurants, illustrated in the photos attached hereto

                            20   as Exhibit B, Defendant’s restaurant also imitates the unique trade dress of The Boiling Crab’s

                            21   THE BOILING CRAB® restaurants. For example, the elements of the overall, non-functional

                            22   configuration of The Boiling Crab’s THE BOILING CRAB® restaurants that Defendant has

                            23   copied, include, but are not limited to, the color of the walls, the use of wood planks on the walls,

                            24   the hanging of fishing nets on the walls and ceilings, affixing sculptures of red-colored

                            25   crustaceans and other sea-life on the walls and ceilings, the use of wood trellis and dock “post”

                            26   framing, the use of tie and ship rope draping, the use of tie and ship rope wrapping, the

                            27   configuration of the tables and chairs, and the overall look-and-feel of the restaurant (the

                            28   “Infringing Trade Dress”). Compare Exhibit H with Exhibit B.

                                                                                    7
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 8 of 16

                             1            22.       Defendant also registered the domain name <boilingseafood530.com> (the

                             2   “Infringing Domain Name”) and is using the domain to host a website promoting the restaurant

                             3   services offered by Defendant under the Infringing Marks. A true and correct copy of a screen

                             4   capture of Defendant’s website at www.boilingseafood530.com is attached hereto as Exhibit F.

                             5            23.       Defendant’s use of the Infringing Marks and/or the Infringing Trade Dress for

                             6   restaurant services is likely to cause confusion, mistake, and deception of consumers as to the

                             7   source, quality, and nature of Defendants’ services and goods, thereby proximately causing

                             8   injury to The Boiling Crab and its trademark and trade dress rights.

                             9               DEFENDANTS HAVE IGNORED THE BOILING CRAB’S DEMANDS
                                              THAT DEFENDANTS STOP INFRINGING THE BOILING CRAB’S
                            10                  THE BOILING CRAB® TRADEMARK AND TRADE DRESS
                            11            24.       On June 9, 2019, counsel for The Boiling Crab sent a letter to Defendant
DAVIS WRIGHT TREMAINE LLP




                            12   objecting to Defendant’s unauthorized use of the Infringing Marks and the Infringing Trade

                            13   Dress in connection with restaurant services. That letter demanded, among other things, that

                            14   Defendant immediately stop using any trademark, domain name or trade dress confusingly

                            15   similar to The Boiling Crab’s THE BOILING CRAB® marks, domain names and trade dress.

                            16            25.       Despite The Boiling Crab’s demands that Defendant stop its blatant infringement

                            17   of The Boiling Crab’s THE BOILING CRAB® trademark and trade dress, Defendant has

                            18   completely ignored The Boiling Crab’s efforts to reach an informal resolution of this matter and

                            19   continued, unabashedly, with their willful and intentional infringement of The Boiling Crab’s

                            20   THE BOILING CRAB® trademarks and trade dress.

                            21            26.       Not surprisingly, Defendant’s imitation of The Boiling Crab’s THE BOILING

                            22   CRAB® restaurants through unauthorized use of the Infringing Marks has caused actual

                            23   confusion among consumers. In part because of the sub-par quality of Defendants’ food and

                            24   service, the confusion caused by Defendant’s willful infringement of The Boiling Crab’s THE

                            25   BOILING CRAB® trademark has caused significant injury to the reputation of The Boiling

                            26   Crab’s THE BOILING CRAB® chain of restaurants, including by virtue of negative reviews

                            27   written about Defendant’s infringing restaurant, as illustrated by the below negative review of

                            28   Defendant’s “Boiling Seafood” restaurant posted to the Yelp! restaurant review website:

                                                                                    8
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 9 of 16

                             1

                             2

                             3

                             4

                             5

                             6
                                                                     FIRST CLAIM FOR RELIEF
                             7
                                                           (Infringement of a Federally Registered Trademark)
                             8
                                                                           15 U.S.C. § 1114(1)
                             9
                            10             27.      The Boiling Crab realleges and incorporates by reference the allegations in
                            11
DAVIS WRIGHT TREMAINE LLP




                                 paragraphs 1 through 26, as if set forth fully herein.
                            12             28.      This claim is against Defendant for trademark infringement in violation of Section
                            13   32(1) of the Lanham Act, 15 U.S.C. § 1114(1).
                            14             29.      The Infringing Marks used by Defendant are reproductions, counterfeits, copies,
                            15   or colorable imitations of The Boiling Crab’s registered THE BOILING CRAB® marks.
                            16             30.      Defendant has used and is using in interstate commerce the Infringing Marks in
                            17   connection with the sale, offering for sale, distribution, or advertising of restaurant services in
                            18   such a way as is likely to cause confusion, to cause mistake, and/or to deceive the consuming
                            19   public.
                            20             31.      The Boiling Crab never consented to or authorized Defendant’s adoption or
                            21   commercial use of the Infringing Marks for any purpose. Defendant therefore has infringed and
                            22   is infringing The Boiling Crab’s THE BOILING CRAB® trademarks in violation of Section
                            23   32(1)(a) of the Lanham Act, 15 U.S.C. § 1114(1)(a).
                            24             32.      Upon information and belief, at all times relevant to this action, including when
                            25   Defendant first adopted the Infringing Marks and commenced commercial use of the same in
                            26   connection with restaurant services, Defendant knew of The Boiling Crab’s prior adoption and
                            27   widespread commercial use of THE BOILING CRAB® trademarks in connection with
                            28   restaurant services and related goods and services, and knew of the valuable goodwill and
                                                                                     9
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 10 of 16

                             1   reputation acquired by The Boiling Crab in connection with its THE BOILING CRAB®

                             2   trademarks. Accordingly, Defendant’s infringement of The Boiling Crab’s THE BOILING

                             3   CRAB® trademark is willful and deliberate.

                             4            33.       The Boiling Crab has no control over the quality of Defendant’s infringing

                             5   restaurant services and, because of the source confusion engendered by Defendant’s willful

                             6   trademark infringement, The Boiling Crab’s valuable goodwill in and to its federally registered

                             7   THE BOILING CRAB® trademark is being significantly harmed. Defendant’s use of the

                             8   Infringing Marks, in blatant imitation of The Boiling Crab’s THE BOILING CRAB®

                             9   trademarks, has caused confusion, mistake, and deception to purchasers as to the source and

                            10   origin of Defendant’s services and products sold under the Infringing Marks.

                            11            34.       Defendant’s activities are intended, and are likely, to lead the public to conclude,
DAVIS WRIGHT TREMAINE LLP




                            12   incorrectly, that Defendant’s restaurant services originate with, are sponsored by, and/or are

                            13   authorized by The Boiling Crab and its THE BOILING CRAB® brand, to the damage and harm

                            14   of The Boiling Crab and the consuming public. Defendant’s activities constitute willful and

                            15   deliberate infringement of The Boiling Crab’s federally registered trademarks in violation of the

                            16   Lanham Act, including, but not limited to, 15 U.S.C. § 1114(1). Accordingly, The Boiling Crab

                            17   is entitled to recover Defendant’s profits, together with The Boiling Crab’s damages, increased

                            18   monetary recoveries as provided by the Lanham Act, as well as costs of the action and

                            19   reasonable attorneys’ fees pursuant to Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).

                            20            35.       Defendant’s activities have caused and will continue to cause irreparable harm to

                            21   The Boiling Crab for which The Boiling Crab has no adequate remedy at law, in that: (i) The

                            22   Boiling Crab’s THE BOILING CRAB® trademarks are a unique and valuable property right that

                            23   has no readily determinable market value; (ii) Defendant’s infringement constitutes an

                            24   interference with The Boiling Crab’s goodwill and customer relationships and will substantially

                            25   harm The Boiling Crab’s reputation as a source of high quality goods and services, as well as

                            26   dilute the substantial value of The Boiling Crab’s THE BOILING CRAB® name and

                            27   trademarks; and (iii) Defendant’s wrongful conduct and the resulting damages to The Boiling

                            28   Crab are continuing. Accordingly, The Boiling Crab is entitled to preliminary and permanent

                                                                                     10
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 11 of 16

                             1   injunctive relief pursuant to 15 U.S.C. § 1116(a) and to an order under 15 U.S.C. § 1118

                             2   impounding all goods and other materials in Defendant’s possession, custody, or control that

                             3   bear the Infringing Marks.

                             4            36.       The Boiling Crab also is entitled to, in addition to the other remedies described

                             5   herein, the cost of corrective advertising and a reasonable royalty as a result of Defendant’s

                             6   infringement of The Boiling Crab’s federally registered THE BOILING CRAB® trademarks.

                             7            37.       This is an exceptional case, further entitling The Boiling Crab to additional

                             8   remedies and also entitling The Boiling Crab to recover its attorneys’ fees and costs incurred in

                             9   prosecuting this action and stopping Defendant’s willful trademark infringement, pursuant to 15

                            10   U.S.C. § 1117.

                            11                                      SECOND CLAIM FOR RELIEF
DAVIS WRIGHT TREMAINE LLP




                            12                                        (Federal Unfair Competition)

                            13                                              15 U.S.C. § 1125(a)

                            14            38.       The Boiling Crab realleges and incorporates by reference the allegations in

                            15   paragraphs 1 through 37, as if set forth fully herein.

                            16            39.       This claim is against Defendant for trademark and trade dress infringement and

                            17   unfair competition, in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

                            18            40.       The Boiling Crab’s THE BOILING CRAB® trademarks and trade dress are

                            19   nonfunctional and inherently distinctive. They have acquired secondary meaning in the eyes of

                            20   the public.

                            21            41.       Defendant’s use of the Infringing Marks and/or Infringing Trade Dress is so

                            22   similar to The Boiling Crab’s THE BOILING CRAB® marks and trade dress that Defendant is

                            23   likely to cause confusion, mistake, and/or to deceive the consuming public as to the affiliation,

                            24   connection, and/or association between The Boiling Crab’s THE BOILING CRAB® restaurants

                            25   and Defendant’s restaurant. Defendant’s unauthorized use of the Infringing Marks and/or

                            26   Infringing Trade Dress infringes The Boiling Crab’s THE BOILING CRAB® trademarks and/or

                            27   trade dress, and constitutes unfair competition. Defendant’s unauthorized use of the Infringing

                            28

                                                                                     11
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 12 of 16

                             1   Marks and/or Infringing Trade Dress also constitutes a false designation of origin of products

                             2   and services.

                             3            42.       On information and belief, at all times relevant to this action, including at the time

                             4   Defendant first adopted and began using without authorization the Infringing Marks and

                             5   Infringing Trade Dress, Defendant knew of The Boiling Crab’s prior adoption and widespread

                             6   commercial use of its THE BOILING CRAB® marks and trade dress, and knew of the valuable

                             7   goodwill and reputation acquired by The Boiling Crab in connection with its THE BOILING

                             8   CRAB® trademarks and trade dress. Defendant’s infringement of The Boiling Crab’s THE

                             9   BOILING CRAB® trademarks and trade dress is therefore knowing, willful, and deliberate.

                            10            43.       Defendant’s activities are intended to, and are likely to, lead the public to

                            11   conclude, incorrectly, that Defendants’ restaurant services originate with, are sponsored by,
DAVIS WRIGHT TREMAINE LLP




                            12   and/or are authorized by The Boiling Crab and its chain of THE BOILING CRAB® restaurants,

                            13   to the damage and harm of The Boiling Crab and the consuming public. Defendant’s activities

                            14   constitute willful and deliberate infringement of The Boiling Crab’s THE BOILING CRAB®

                            15   trademarks and trade dress in violation of the Lanham Act, including, but not limited to, 15

                            16   U.S.C. § 1125(a). Accordingly, The Boiling Crab is entitled to recover Defendant’s profits

                            17   together with The Boiling Crab’s damages, an increased monetary recovery, as well as costs of

                            18   the action and reasonable attorneys’ fees pursuant to Section 35(a) of the Lanham Act, 15 U.S.C.

                            19   § 1117(a).

                            20            44.       Defendant’s activities have caused and will continue to cause irreparable harm to

                            21   The Boiling Crab for which The Boiling Crab has no adequate remedy at law, in that: (i) The

                            22   Boiling Crab’s rights in its THE BOILING CRAB® trademarks and trade dress are unique and

                            23   valuable property rights which have no readily determinable market value; (ii) Defendant’s

                            24   infringement constitutes an interference with The Boiling Crab’s goodwill and customer

                            25   relationships and will substantially harm The Boiling Crab’s reputation as a source of high

                            26   quality goods and services, as well as harm the substantial value of The Boiling Crab’s THE

                            27   BOILING CRAB® trademarks and trade dress; and (iii) Defendant’s wrongful conduct and the

                            28   resulting damages to The Boiling Crab are continuing. Accordingly, The Boiling Crab is entitled

                                                                                      12
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 13 of 16

                             1   to preliminary and permanent injunctive relief pursuant to 15 U.S.C. § 1116(a) and to an order

                             2   under 15 U.S.C. § 1118 impounding all goods and other materials in Defendant’s possession,

                             3   custody, or control that bear the Infringing Marks and Infringing Trade Dress.

                             4            45.       The Boiling Crab also is entitled to, in addition to the other remedies described

                             5   herein, the cost of corrective advertising and a reasonable royalty as a result of Defendant’s

                             6   infringement and unfair competition.

                             7            46.       This is an exceptional case, further entitling The Boiling Crab to additional

                             8   remedies and also entitling The Boiling Crab to recover its attorneys’ fees and costs incurred in

                             9   prosecuting this action and stopping Defendant’s willful trademark infringement and unfair

                            10   competition, pursuant to 15 U.S.C. § 1117.

                            11                                         THIRD CLAIM FOR RELIEF
DAVIS WRIGHT TREMAINE LLP




                            12                                      (Unfair Competition Under State Law)

                            13                                         Cal. Bus. & Prof. Code § 17200

                            14            47.       The Boiling Crab realleges and incorporates by reference the allegations in

                            15   paragraphs 1 through 46, as if set forth fully herein.

                            16            48.       Defendant’s infringement of The Boiling Crab’s trademarks and trade dress

                            17   constitutes "unlawful, unfair or fraudulent business act[s] or practice[s] and unfair, deceptive,

                            18   untrue or misleading advertising" within the meaning of California Business & Professions Code

                            19   § 17200.

                            20            49.       As a consequence of Defendant’s actions, The Boiling Crab is entitled to

                            21   injunctive relief and an order that Defendant disgorge all profits derived as a results of their

                            22   unfair competition.

                            23                                            PRAYER FOR RELIEF

                            24
                                          WHEREFORE, The Boiling Crab prays for entry of a judgment ordering and declaring:
                            25
                                          1.        That, preliminarily pending trial of this action and permanently thereafter,
                            26
                                 Defendant and its agents, servants, employees, successors, licensees and assignees, and all
                            27
                                 persons, firms, entities, partners, or corporations in active concert or participation with
                            28

                                                                                     13
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 14 of 16

                             1   Defendant, are preliminarily and thereafter permanently enjoined from doing, threatening, or

                             2   attempting to do or causing to be done, either directly or indirectly, by any means, method or

                             3   device, any of the following acts:

                             4                      (a)      Directly or indirectly infringing, using, or displaying the trademark THE

                             5   BOILING CRAB® or any mark similar thereto, including but not limited to the Infringing

                             6   Marks, in any manner or for any purpose, including, but not limited to, in advertising, promoting,

                             7   producing, distributing, selling, offering for sale, or giving away any services or products which

                             8   infringe, use, or display The Boiling Crab’s THE BOILING CRAB® trademarks, or any marks

                             9   similar thereto;

                            10                      (b)      Using any term that is likely to be confused with The Boiling Crab’s THE

                            11   BOILING CRAB® trademarks;
DAVIS WRIGHT TREMAINE LLP




                            12                      (c)      Falsely representing, misleading, or deceiving consumers into believing

                            13   that services or products advertised, promoted, produced, distributed, sold, or offered by sale by

                            14   Defendants originate from The Boiling Crab or its THE BOILING CRAB® restaurants, or are

                            15   sponsored, approved, licensed by, or associated with The Boiling Crab or its THE BOILING

                            16   CRAB® restaurants, or that Defendants or their services or products are in some way associated

                            17   or affiliated with The Boiling Crab or its THE BOILING CRAB® restaurants;

                            18                      (d)      Committing any other acts calculated to or that do unfairly compete with

                            19   The Boiling Crab in any manner;

                            20                      (e)      Filing or prosecuting any trademark application for the trademark THE

                            21   BOILING CRAB® or any mark confusingly similar thereto;

                            22                      (f)      Filing or maintaining any business license, d/b/a, or similar document

                            23   using the trademark THE BOILING CRAB® or any mark confusingly similar thereto; and

                            24                      (g)      Registering, using, or trafficking in any trade name or domain name

                            25   containing or consisting of the trademark THE BOILING CRAB® or any mark confusingly

                            26   similar thereto;

                            27

                            28

                                                                                      14
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 15 of 16

                             1             2.       That Defendant be required to account for all profits derived by it from its trade,

                             2   infringing conduct, unfair practices and competition, and for an order of restitution of the entire

                             3   amount of those profits, in amounts to be proven at trial, to The Boiling Crab;

                             4             3.       That Defendant be required to turn over to be impounded during the pendency of

                             5   this action all goods and other materials in their possession, custody, or control used or involved

                             6   in the trademark infringement complained of herein, and to turn over for destruction all such

                             7   goods and other materials, or in the alternative that all such items be subject to seizure;

                             8             4.       That Defendant be ordered to pay all of The Boiling Crab’s attorneys’ fees, costs,

                             9   and disbursements incurred in this suit, in bringing this action for the legal enforcement of its

                            10   trademark rights, and in connection with all efforts to stop Defendant’s trademark infringement

                            11   and unfair competition;
DAVIS WRIGHT TREMAINE LLP




                            12             5.       That, in addition to being ordered to pay its profits attributable to the infringing

                            13   conduct complained of herein to The Boiling Crab, Defendant also be ordered to pay its

                            14   infringing profits as monetary damages and reasonable royalties, to be increased by the Court by

                            15   such amount as the Court deems to be just, together with The Boiling Crab’s damages, all of

                            16   which, according to the circumstances of this case, should be increased and trebled as provided

                            17   by law, including 15 U.S.C. § 1117, and paid to The Boiling Crab;

                            18             6.       That Defendant be ordered to pay exemplary or punitive damages to the extent

                            19   available under, and according to, law;

                            20             8.       That Defendant have willfully and deliberately committed acts of trademark

                            21   infringement and unfair competition against The Boiling Crab;

                            22             9.       That Defendant be ordered to pay interest according to law;

                            23             10.      That Defendant be ordered to pay the costs of corrective advertising; and

                            24             11.      For all such other, further, and different relief that this Court deems just and

                            25   proper.

                            26   //

                            27   //

                            28   //

                                                                                      15
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 1 Filed 09/09/19 Page 16 of 16

                             1                                             JURY DEMAND
                             2            The Boiling Crab hereby demands a trial by a jury of all issues so triable.
                             3   Date: September 9, 2019
                             4
                                                                                 By: /s/ John D. Freed
                             5                                                          John D. Freed

                             6                                                   John D. Freed (CA State Bar No. 261518)
                                                                                 DAVIS WRIGHT TREMAINE LLP
                             7                                                   505 Montgomery Street, Suite 800
                                                                                 San Francisco, California 94111
                             8                                                   Telephone: (415) 276-6500
                                                                                 Facsimile: (415) 276-6599
                             9
                                                                                 Email:       jakefreed@dwt.com
                            10
                                                                                 Steven E. Klein
                            11                                                   Email: stevenklein@dwt.com
DAVIS WRIGHT TREMAINE LLP




                                                                                 DAVIS WRIGHT TREMAINE LLP
                            12                                                   1300 S.W. Fifth Avenue, Suite 2400
                                                                                 Portland, Oregon 97201-5610
                            13
                                                                                 Telephone: (503) 241-2300
                            14                                                   Facsimile: (503) 778-5299

                            15                                                   Attorneys for Plaintiff
                                                                                 BOILING CRAB FRANCHISE CO., LLC
                            16

                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                                   16
                                 PLAINTIFF’S COMPLAINT
                                 Case No.
                                 4829-8770-0899v.3 0095014-000089
